UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4054


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAUN ORLANDO GRIER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:13-cr-00243-AW-1)


Submitted:   September 30, 2015           Decided:   October 13, 2015


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marnitta L. King, KING LAW P.A., Largo Maryland, for Appellant.
Rod J. Rosenstein, United States Attorney, Thomas P. Windom,
Deborah   A.  Johnston,   Assistant United   States  Attorneys,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Shaun Orlando Grier appeals his convictions on charges of

possession with intent to distribute phencyclidine (“PCP”) and

cocaine base, possession of a firearm in furtherance of a drug

trafficking offense, and possession of a firearm by a person

previously convicted of a felony offense.                   The district court

sentenced Grier to an aggregate of 350 months’ imprisonment.                          On

appeal, he challenges a number of evidentiary rulings by the

district court, and he asserts that the district court abused

its discretion by limiting the time for his closing argument to

the jury.     Finding no reversible error, we affirm.

      Grier    first    contends   that        the   district     court   erred       in

denying his motion to suppress the contents of a package he

placed in the mail intended to be sent to an address in San

Francisco, California, and his motion to suppress evidence of

the   drugs    and    firearms   recovered        during    the    search   of    his

residence     and    vehicles.     When       considering   the    validity      of    a

search pursuant to a warrant, the district court must determine

whether the magistrate judge issuing the search warrant had a

“substantial basis for concluding that probable cause existed.”

United States v. Blackwood, 913 F.2d 139, 142 (4th Cir. 1990).

We conclude that the district court did not err in determining

that the search warrants were valid.                 Accordingly, the district

court did not err in denying the motions to suppress evidence

                                          2
recovered pursuant to the warrants.                       See United States v. Jones,

667 F.3d 477, 481-82 (4th Cir. 2012) (providing standard).

       Next, Grier contends that the district court abused its

discretion      with     respect       to    a    number    of     evidentiary       rulings,

specifically,       by        limiting      Grier’s       cross-examination          of     the

postal inspector as to the legality of the seizure of a package

that he intended to mail to California, allowing the Government

to introduce evidence of his prior conviction for possession

with intent to distribute PCP, overruling his objection to the

Government’s use of leading questions during its questioning of

Grier’s mother who was called as a Government witness, allowing

the    Government        to     introduce         hearsay    evidence          of   his    bank

balances, excluding the testimony and report of the Government’s

forensic chemist, and denying Grier’s request to call his own

expert    to    testify        as     to    the       contents     of    the    Government’s

expert’s report.              We have reviewed the arguments presented by

the parties and find no abuse of discretion by the district

court’s rulings.          See United States v. Cole, 631 F.3d 146, 153

(4th     Cir.   2011)         (reviewing          court     will        only   overturn      an

evidentiary     ruling         that    is   arbitrary       and     irrational);          United

States v. Johnson, 617 F.3d 286, 292 (4th Cir. 2010) (district

court has discretion to admit or exclude evidence).

       Lastly, Grier contends that the district court abused its

discretion and prejudiced his defense by cutting short counsel’s

                                                  3
closing argument.        The court agreed to the parties’ request for

45   minutes      each   for    closing       arguments.        Prior        to   closing

arguments, the court reminded the parties of the time limit.

During     the    closing      arguments,        the   court    advised       both      the

Government       attorney    and     Grier’s       attorney    when    they       had   ten

minutes remaining and also when five minutes remained.                             At the

end of the 45 minutes, Grier’s counsel requested an additional

five minutes.        The court acquiesced, and then allowed Grier’s

counsel to continue her summation for ten minutes.                                At that

time, Grier’s summation was 55 minutes, and the court informed

counsel that her time was up.               We find no abuse of discretion by

the district court in imposing and enforcing this time limit.

See United States v. Alaniz, 148 F.3d 929, 935 (8th Cir. 1998)

(providing standard); United States v. Moye, 951 F.2d 59, 63

(5th Cir. 1992) (same); see also United States v. Collins, 372
F.3d 629, 634 n.2 (4th Cir. 2004) (finding defendant’s challenge

to 45-minute limitation on closing argument “unpersuasive”).

       Having found no error and no abuse of discretion by the

district court, we affirm Grier’s convictions.                     We dispense with

oral     argument    because        the    facts    and   legal    contentions          are

adequately       presented     in    the    materials     before      this    court     and

argument would not aid the decisional process.


                                                                                  AFFIRMED


                                             4